     Case 2:18-cv-01184-JCM-EJY Document 133 Filed 02/02/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    RAMON MURIC-DORADO,                                    Case No. 2:18-cv-01184-JCM-EJY
 5                         Plaintiff,
 6           v.                                                           ORDER

 7    LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al,
 8
                        Defendants.
 9

10          Before the Court is the Las Vegas Metropolitan Police Department’s (the “LVMPD”)
11   counsel’s Response to the Court’s Order. ECF No. 130.
12          On January 20, 2021, the Court ordered LVMPD to file a notice with the Court indicating
13   whether it would accept service of process on four newly identified Defendants including Tanya Vai
14   (“Vai”), Darren Hardin (“Hardin”), Bryce Walford (“Walford”), and Banagan. ECF No. 126 at 5.
15   LVMPD was also ordered to file, under seal, the last known addresses of any of the above four
16   Defendants for whom it could not accept service and, if appropriate, the correct and full names for
17   each Defendant for whom service is not accepted. Id.
18          On January 27, and February 1, 2021, LVMPD filed responses to the Court’s Order. ECF
19   Nos. 130 and 132. Defense counsel will accept service on behalf of Defendants Vai and Walford;
20   cannot accept service for Defendant Hardin because he is no longer employed by LVMPD; and,
21   cannot identify Defendant Banagan based on the information contained in Plaintiff’s operative
22   Second Amended Complaint. ECF No. 130 at 1-2. LVMPD’s counsel requests the U.S. Marshal
23   contact its office to coordinate the time and date of service on Defendants Vai and Walford. Id. at
24   2-3. Defense counsel has provided a last known address for Defendant Hardin.
25          Accordingly,
26          IT IS HEREBY ORDERED that the U.S. Marshal shall contact Defendant LVMPD’s
27   counsel within seven (7) court days of this Order at (702) 792-7000 to coordinate the date and time
28   of service on Defendants Tanya Vai and Bryce Walford.
                                                     1
     Case 2:18-cv-01184-JCM-EJY Document 133 Filed 02/02/21 Page 2 of 2




 1           IT IS FURTHER ORDERED that the date and time of service on Defendants Tanya Vai and

 2   Bryce Walford must be within fourteen (14) court days of this Order.

 3           IT IS FURTHER ORDERED that the Clerk of Court shall issue summons for Defendant

 4   Darren Hardin. The Clerk of Court shall send the summons to the U.S. Marshal with the address

 5   provided under seal for this individual (ECF No. 132).

 6           IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of Plaintiff’s

 7   Second Amended Complaint (ECF No. 15), one copy of the Court’s Screening Order (ECF No. 22),

 8   and one copy of this Order to the U.S. Marshal for service on Defendant Darren Hardin.

 9          IT IS FURTHER ORDERED that the Clerk of Court shall send one copy of the USM-285

10   form to Plaintiff.

11          IT IS FURTHER ORDERED that Plaintiff shall have until March 2, 2021 to complete the

12   USM-285 service form and return it to the U.S. Marshal, United States Courthouse, 333 Las Vegas

13   Blvd. South, Las Vegas, Nevada 89101.

14          IT IS FURTHER ORDERED that the U.S. Marshal shall attempt to effect service within

15   fifteen (15) court days of the date he receives Plaintiff’s USM-285.

16          IT IS FURTHER ORDERED that Plaintiff shall have 21 days from the date the U.S. Marshal

17   returns to Plaintiff a copy of the USM-285 form showing whether service has been accomplished to

18   file a notice with the Court stating whether Defendant Darren Hardin was served.

19          IT IS FURTHER ORDERED that Plaintiff shall have until March 2, 2021 to file a notice

20   providing more-detailed information regarding the defendant currently identified only as “Banagan.”

21   Absent good cause, this is the last time Plaintiff shall be permitted to attempt to identify Defendant

22   Banagan.

23          IT IS FURTHER ORDERED that if Plaintiff fails to follow this Order, Plaintiff’s claims

24   against Defendants Darren Hardin and Banagan may be subject to dismissal for failure to complete

25   service of process pursuant to Fed. R. Civ. P. 4(m).

26          DATED THIS 2nd day of February, 2021.

27
                                                            ELAYNA J. YOUCHAH
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                      2
